3 A.3d 1225 (2010)
230 N.J. 435
NEW JERSEY DIVISION OF YOUTH AND FAMILY SERVICES, Plaintiff-Respondent,
v.
J.S., Defendant-Petitioner, and
B.S., Defendant.
In the Matter of the Guardianship of C.S., J.S., and T.S., Minors.
Nos. C-11 September Term 2010, 066140
Supreme Court of New Jersey.
September 10, 2010.
ORDERED that the petition for certification is granted, and the order of the Superior Court, Appellate Division, denying defendant's motion to file a notice of appeal as within time is summarily reversed, and the matter is remanded to the Appellate Division for consideration of defendant's appeal on the merits.